Citation Nr: 0418985	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date of award earlier than May 
20, 1998 for the 10 percent rating for service connected 
calculus of the right ureter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO implemented a 
December 2002 Board decision which awarded the veteran a 10 
percent rating for service connected calculus of the right 
ureter, and assigned a May 20, 1998 effective date of award.


FINDINGS OF FACT

1.  A final RO decision in June 1976 discontinued payment of 
a 10 percent rating for calculus of the right ureter due to 
the veteran's failure to report for VA examination.

2.  Subsequent to RO's June 1976 decision, the veteran next 
filed an application for an increased rating for calculus of 
the right ureter by means of a VA Form 21-4138 filing 
received on May 20, 1998.


CONCLUSIONS OF LAW

1.  The RO's June 1976 decision, which discontinued payment 
of a 10 percent rating for calculus of the right ureter, is 
final.  38 U.S.C. § 4005(b) (West 1976); 38 C.F.R. § 3.327, 
3.329, 3.655(a) (1976).

2.  An effective date prior to May 20, 1998 for the 10 
percent award for calculus of the right ureter is not 
warranted under applicable criteria..  38 U.S.C.A. §§ 5101, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.158 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The facts in this case are brief and not in material dispute.  
The veteran was awarded service connection for calculus of 
the right ureter in an August 1955 RO rating decision.  He 
was originally assigned a non-compensable disability rating.  
Evidence submitted by the veteran in 1968 showed treatment 
for renal calculus and colic in 1963 and 1968.  An RO rating 
decision dated December 1968 increased the evaluation for 
calculus of the right ureter to 10 percent disabling.

In pertinent part, a December 15, 1975 RO letter notified the 
veteran that VA was making arrangements to schedule him for 
VA examination.  On December 22, 1975, he was provided a 
"NOTICE TO REPORT" for VA examination scheduled on January 
12, 1976 at the VA Outpatient Clinic in New York City, New 
York.  The veteran subsequently returned a VA Form 21-2545 
requesting that his examination be conducted at the VA 
Hospital (VAH) in either Nassau or Suffolk.  Thereafter, the 
RO's "REQUEST FOR EXAMINATION" (VA Form 21-2507) was 
forwarded to the Northport VAH for further action.  A VA Form 
3230 prepared by the Northport VAH informed the RO as 
follows:

"I have made 3 appointments for this man and 
confirmed them by phone.  Each time his wife 
assures me they will be in for the C&P then 
they are no shows and no calls.  His past 
appointments have been 3/15, 4/26 and 5/17.  I 
am returning the C&P incomplete really think 
we have made every effort to accommodate 
them."

On June 1, 1976, the RO sent the veteran a letter to his 
address of record advising him that his VA payments had to be 
discontinued due to his failure to report for scheduled VA 
examination.  At this time, he was specifically advised:

"We cannot take further action unless you 
inform us of your willingness to report for 
examination by signing the statement below and 
returning this letter to us.  We will then 
reschedule your examination and reconsider 
your claim when the examination is 
completed."

The next document of file consists of a VA Form 21-526 
(Application for Compensation of Pension) wherein the veteran 
claimed an inability to work due to "DIABETES, HIGH BLOOD 
PRESS[URE], OPTHAMOLIC [sic] MIGRANE [sic], GLAUCOMA and 
SLIPPED DISK."  By a statement received August 12, 1992, the 
veteran clarified his application for VA benefits as follows:

I AM DISABLED		I SUFFER FROM

1.  GLOCKAMA OF THE EYES [sic]
2.  HIGH BLOOD PRESSER [sic]
3.  DIABETTIES [sic]
4.  OPTHAMOLIC MIGRAINE [sic]
5.  DEPRESSION

MEDICINE I TAKE

1  PROCARDIA XL 	30 MG
2  MICRONASE 	10 MG
3  ZOLOFT		100 MG
4  MEVACOR		20 MG
5  TIMOPTIC		10 MI 0.5%
6  PERCODAN		FOR HEADAKE
7. VALIUM		5 MG

A similar statement by the veteran was received on August 28, 
1992.

Evidence submitted in support of the veteran's application 
for nonservice connected pension included a VA visual 
examination and extensive medical records associated with an 
application for disability benefits from the Social Security 
Administration.  Among these documents, there was recorded a 
fleeting reference to "[n]o other stomach, kidney, or bowel 
problems except for his kidney stones in the past" (emphasis 
added).  VA examination in September 1992 was unremarkable 
for a disorder of the genitourinary system, and no history or 
diagnosis of renal calculus symptoms was recorded.  
Additional documentation submitted to the record, to include 
medical expense reports, also give no indication of treatment 
for renal calculus symptoms.

By means of a VA Form 21-4138 received on May 20, 1998, the 
veteran filed a claim for an increased rating for his service 
connected calculus of the right ureter.  Following the 
Board's eventual grant of a 10 percent rating in its December 
2002 decision, the RO assigned a date of award effective to 
the filing of the May 20, 1998 claim for an increased rating.

Generally, "the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award based upon a claim for an increased disability rating 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2003). 

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  An informal claim must be 
written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 
1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  VA 
regulations provide that once a formal claim for compensation 
has been allowed, the date of outpatient or hospital 
examination at a VA or uniformed services hospital will be 
accepted at the date of receipt of a claim.  38 C.F.R. 
§ 3.157 (2003).  In reviewing record, the Board gives a 
sympathetic reading to all the pleadings and evidence of 
record to determine whether a potential informally raised 
claim for an increased rating has been raised.  See Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

A review of the record reveals that the veteran's 10 percent 
rating for calculus of the right ureter was discontinued in 
1976 due to his failure to report for VA examination.  The 
law extant at that time required VA to perform periodic 
examinations where a disability was likely to improve in the 
future, see 38 C.F.R. § 3.327 (1976), and the veteran had the 
concomitant duty to report for a scheduled VA examination.  
38 C.F.R. § 3.329 (1976).  The RO was specifically authorized 
and required to discontinue benefit payments when a claimant 
failed to report for VA examination without adequate reason.  
38 C.F.R. § 3.655(a) (1976).  In 1976, the RO attempted to 
accommodate the veteran's request to have his VA examination 
performed at a facility more convenient to him, but the 
Northport VAH reported that three scheduled examinations 
where cancelled due to the veterans failure to report.  The 
Northport VAH had communicated with the veteran concerning 
his examination dates on several occasions and no adequate 
reason for failing to report was given.  The veteran did not 
initiate an appeal of the RO's June 1, 1976 notice of 
discontinuance of benefits and that decision is final and not 
subject to revision.  38 U.S.C. § 4005(b) (West 1976) 
(claimants had one-year from an initial adverse determination 
within which to initiate an appeal).

A careful and sympathetic review of the record reveals that, 
prior to the May 20, 1998 effective date of award assigned, 
there is document or statement indicating either symptoms 
associated with renal calculus or an intent by the veteran to 
raise a claim for an increased rating.  The medical evidence 
only reflects a reference to renal stones "in the past" 
with no current symptoms reported.  The pleadings by the 
veteran, to include his application for nonservice connected 
benefits in 1992, also makes no mention of renal stone 
symptoms, to include attacks of colic.  On this record, there 
is absolutely no basis in fact or law in which the Board 
could hold that the veteran filed an application for 
increased disability benefits due to renal calculus prior to 
the formal application for benefits received on May 20, 1998.  

Having found that there has been no informal claim for an 
increased rating pending prior to the formal application for 
increased benefits filed on May 20, 1998, the Board notes 
that the law of the case does not allow for an earlier 
effective date of award.  The veteran's prior failure to 
report for VA examination in 1976 is deemed an abandonment of 
claim under VA regulations.  38 C.F.R. § 3.158(b) (2003). The 
law is specific that a reestablishment to the rights for 
benefits after an abandonment of claim "shall commence not 
earlier than the date of filing the new claim."  38 C.F.R. 
§ 3.159(a) (2003).  See McColley v. West, 13 Vet. App. 553 
(2000); Wamhoff v. Brown, 8 Vet. App. 517, 520 (1996).  As a 
matter of law, therefore, the claim must be denied.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a VCAA letter which complies with the 
provisions of 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 is 
required in claims involving an effective date of award.  
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  The CAVC 
has also held that VCAA notice deficiencies are 
nonprejudicial in nature where the facts are not in dispute, 
the facts averred could not conceivably lead to a different 
result, and the decision has been reduced to a matter of law.  
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003).  Similar 
to Valiao, the Board finds that the RO's failure to issue a 
VCAA letter in this case is nonprejudicial.  The Board has 
before it a matter of law wherein the veteran abandoned a 
claim in June 1976, and next sought to reestablish his 
benefits by an application filed on May 20, 1998.  An 
effective date earlier than May 20, 1998 is precluded by 
operation of 38 C.F.R. § 3.158(a), and the absence of a VCAA 
letter cannot result in harmful error in this case.


ORDER

An effective date earlier than May 20, 1998 for the award of 
a 10 percent rating for calculus of the right ureter is 
denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



